DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
	  The response filed on 01/27/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered but some are held unpersuasive. Examiner’s response to the presented arguments follows below.




















Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1 & 6, the Applicant argues:
Paragraphs [0073], [0074] of Ptitsyn do not disclose: “performing a first inference process and a second inference process on each said bounding box to generate a grid code and an attribute vector respectively” and “perform an attribute evaluation calculation on one said bounding box to determine one said attribute vector”.
Ptitsyn in view of Morales do not disclose: “performing a first inference process and a second inference process on each said bounding box to generate a grid code and an attribute vector respectively, and storing the grid code and the attribute vector in a memory in a related manner; 
performing a third inference process on plural combined data sets of the grid code and the attribute vector deduced from the images of the image sensing devices to map at least one combined data set of the combined data sets determined to belong to a same identity to a local area on a reference plane of the space; 
the first inference process includes: dividing the reference plane into a plurality of grids and setting a plurality of different grid codes for the grids, 
performing a central-point calculation on one said bounding box to find a projection point on the reference plane, and using a look-up table to find a corresponding said grid code for the projection point; 
the second inference process includes: using a first Al module to perform an attribute evaluation calculation on one said bounding box to determine one said attribute vector; and the third inference process includes: using a second Al module to perform an identity evaluation calculation on the attribute vector to determine at least one said identity, and mapping the at least one combined data set of the grid code and the attribute vector that corresponds to one said identity to one said local area on the reference plane.” [Remarks: Pages 8-10, 18-19]
“the Examiner has failed to provide an "articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" for combining selected elements of Ptitsyn with selected elements of Morales.” [Remarks: Page 21]
Examiner’s Response:
Regarding claims 1 & 6, the Examiner contends:
Ptitsyn does not use paragraphs [0073]-[0074] to disclose “performing a first inference process and a second inference process on each said bounding box to generate a grid code and an attribute vector respectively” and “perform an attribute evaluation calculation on one said bounding box to determine one said attribute vector”. Ptitsyn uses Figs. 3, 6 and Paras. [0010], [0042], [0050], [0052], [0070] to disclose “performing a first inference process and a second inference process on each said bounding box to generate a grid code and an attribute vector respectively” and “perform an attribute evaluation calculation on one said bounding box to determine one said attribute vector”.
Ptitsyn discloses performing a first inference process and a second inference process on each said bounding box to generate a grid code and an attribute vector respectively, and storing the grid code and the attribute vector in a memory in a related manner (Ptitsyn: Fig. 3 & Paras. [0010], [0042], [0050], [0052], [0070] disclose generating bounding box for at least one person and using a generated index record that includes the bounding box to generate object symbols and motion parameters related to the object that are stored in memory.); and 
performing a third inference process on plural combined data sets of the grid code and the attribute vector deduced from the images of the image sensing devices to map at least one combined data set of the combined data sets determined to belong to a same identity to a local area (i.e., map regions) on a reference plane (i.e., map or map’s reference grid) of the space (Ptitsyn: Figs. 3-4, 6 & Paras. [0034], [0038], [0051]-[0052], [0070] disclose mapping combined index records that include data related to object identities, trajectories, and motion parameters [i.e., combined data sets] that are projected onto a map on a map’s reference grid.); 
wherein the first inference process includes: dividing the reference plane (i.e., map) into a plurality of grids (i.e., areas) and setting a plurality of different grid codes for the grids (i.e., A1, A2, B1, B2, C1, C2), performing a central-point calculation on one said bounding box to find a projection point (i.e., map coordinates) on the reference plane (i.e., map), and using a look-up table (i.e., index record) to find a corresponding said grid code (i.e., A1, A2, B1, B2, C1, C2) for the projection point (Ptitsyn: Fig. 6 & Para. [0070] disclose dividing the map into a plurality of areas and setting a plurality of different grid codes (A1, A2, B1, B2, C1, C2) for the grids to locate either map coordinates or reference to the mapped area or to another object on the map using an index record that corresponds with a grid code [e.g., A1, A2, B1, B2, C1, C2].); 
the second inference process includes: (Ptitsyn: Fig. 3 & Paras. [0010], [0042], [0050], [0052], [0070] disclose generating bounding box for at least one person and using a generated index record that includes the bounding box to generate object symbols and motion parameters [i.e., attribute vectors] related to the object that are stored in memory.); and 
the third inference process includes: (Ptitsyn: Fig. 6 & Paras. [0043], [0044], [0069]-[0070] disclose using the index record algorithms to determine the object’s identity, and mapping combined data sets of the grid codes [e.g., A1, A2, B1, B2, C1, C2] and the attribute vectors [i.e., motion parameters/symbols] that corresponds to the object’s identity to the local map region on the reference map.).
However Ptitsyn does not explicitly disclose “… using a first AI module … using a second AI module to perform an identity evaluation calculation on the attribute vector to determine at least one said identity …”.
Further, Morales is in the same field of endeavor and teaches using a first AI module and a second AI module to perform an identity evaluation calculation on the attribute vector to determine at least one said identity (Morales: Para. [0010], [0068], [0069] disclose using machine learning to identify the object’s identity based on the shape [i.e., attribute vector] of the object.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ptitsyn and Morales before him or her, to modify the camera mapping algorithm identification system of Ptitsyn to include the AI performing identity calculations feature as described in Morales. The motivation for doing so would have been to improve object analysis by providing components that efficiently apply prediction techniques that enable robust physics-based modeling algorithms that increase prediction accuracy.
As explained above, Ptitsyn discloses “perform an attribute evaluation calculation on one said bounding box to determine one said attribute vector” and “to perform an identity evaluation calculation to determine at least one said identity” without using AI modules. Morales is brought in to disclose the above features using the first and second AI modules. Thus, the rational to combine Morales with Ptitsyn is to improve object analysis by providing components that efficiently apply prediction techniques that enable robust physics-based modeling algorithms that increase prediction accuracy.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ptitsyn (US 2015/0116487 A1) in view of Morales et al., hereinafter referred to as Morales (US 2021/0192748 A1).

As per claim 1, Ptitsyn discloses a space-based cross-sensor object positioning and identification method for detecting at least one object in a space by using cooperation of a plurality of image sensing devices disposed in the space, the method being implemented by an edge computing architecture including a main information processing device and a plurality of information processing units respectively disposed in the image sensing devices (Ptitsyn: Abstract.), and the method including: 
periodically receiving raw data of a plurality of images sensed by the image sensing devices (Ptitsyn: Paras. [0050], [0057]-[0058] disclose receiving video data from video cameras.); 
performing an object bounding box defining process on raw data of the image sensed by each of the image sensing devices (i.e., five cameras) to generate at least one bounding box of at least one of the at least one object (i.e., generating bounding box for at least one person), and performing a first inference process and a second inference process on each said bounding box to generate a grid code and an attribute vector respectively, and storing the grid code and the attribute vector in a memory in a related manner (Ptitsyn: Fig. 3 & Paras. [0010], [0042], [0050], [0052], [0070] disclose generating bounding box for at least one person and using a generated index record that includes the bounding box to generate object symbols and motion parameters related to the object that are stored in memory.); and 
performing a third inference process on plural combined data sets of the grid code and the attribute vector deduced from the images of the image sensing devices to map at least one combined data set of the combined data sets determined to belong to a same identity to a local area (i.e., map regions) on a reference plane (i.e., map or map’s reference grid) of the space (Ptitsyn: Figs. 3-4, 6 & Paras. [0034], [0038], [0051]-[0052], [0070] disclose mapping combined index records that include data related to object identities, trajectories, and motion parameters [i.e., combined data sets] that are projected onto a map on a map’s reference grid.); 
wherein the first inference process includes: dividing the reference plane (i.e., map) into a plurality of grids (i.e., areas) and setting a plurality of different grid codes for the grids (i.e., A1, A2, B1, B2, C1, C2), performing a central-point calculation on one said bounding box to find a projection point (i.e., map coordinates) on the reference plane (i.e., map), and using a look-up table (i.e., index record) to find a corresponding said grid code (i.e., A1, A2, B1, B2, C1, C2) for the projection point (Ptitsyn: Fig. 6 & Para. [0070] disclose dividing the map into a plurality of areas and setting a plurality of different grid codes (A1, A2, B1, B2, C1, C2) for the grids to locate either map coordinates or reference to the mapped area or to another object on the map using an index record that corresponds with a grid code [e.g., A1, A2, B1, B2, C1, C2].); 
the second inference process includes: (Ptitsyn: Fig. 3 & Paras. [0010], [0042], [0050], [0052], [0070] disclose generating bounding box for at least one person and using a generated index record that includes the bounding box to generate object symbols and motion parameters [i.e., attribute vectors] related to the object that are stored in memory.); and 
the third inference process includes: (Ptitsyn: Fig. 6 & Paras. [0043], [0044], [0069]-[0070] disclose using the index record algorithms to determine the object’s identity, and mapping combined data sets of the grid codes [e.g., A1, A2, B1, B2, C1, C2] and the attribute vectors [i.e., motion parameters/symbols] that corresponds to the object’s identity to the local map region on the reference map.).
However Ptitsyn does not explicitly disclose “… using a first AI module … using a second AI module to perform an identity evaluation calculation on the attribute vector to determine at least one said identity …”.
Further, Morales is in the same field of endeavor and teaches using a first AI module,
using a second AI module to perform an identity evaluation calculation on the attribute vector to determine at least one said identity (Morales: Para. [0010], [0068], [0069] disclose using machine learning to identify the object’s identity based on the shape [i.e., attribute vector] of the object.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ptitsyn and Morales before him or her, to modify the camera mapping algorithm identification system of Ptitsyn to include the AI performing identity calculations feature as described in Morales. The motivation for doing so would have been to improve object analysis by providing components that efficiently apply prediction techniques that enable robust physics-based modeling algorithms that increase prediction accuracy.

	As per claim 2, Ptitsyn-Morales disclose the space-based cross-sensor object positioning and identification method as disclosed in claim 1, wherein the information processing units have at least one hardware acceleration unit (Morales: Para. [0091] discloses the processors 216 and 244 may comprise integrated circuits (e.g., ASICs, etc.), gate arrays (e.g., FPGAs, etc.) which are commonly considered hardware acceleration units.).

	As per claim 3, Ptitsyn-Morales disclose the space-based cross-sensor object positioning and identification method as disclosed in claim 1, wherein each of the grids is of a polygonal shape (Ptitsyn: Para. [0072] discloses the grids being rectangular in shape.).

	As per claim 4, Ptitsyn-Morales disclose the space-based cross-sensor object positioning and identification method as disclosed in claim 1, wherein the edge computing architecture further uses sequentially obtained said grid codes corresponding to one said identity to find a trajectory of one said object on the reference plane (Ptitsyn: Fig. 6 & Paras. [0060], [0078] disclose index records may contain hashes to quickly compare the trajectory (a sequence of positions) of the object and the motion parameters (speed and direction).).

	As per claim 5, Ptitsyn-Morales disclose the space-based cross-sensor object positioning and identification method as disclosed in claim 1, wherein the grid codes are Arabic numerals or English letters or symbols (Ptitsyn: Fig. 6 & Para. [0070] disclose wherein the grid codes are English letters or symbols.).
	As per claim 6, Ptitsyn discloses a space-based cross-sensor object positioning and identification system, which has an edge computing architecture including a main information processing device and a plurality of information processing units respectively disposed in a plurality of image sensing devices installed in a space, and the edge computing architecture is used to execute a space-based cross-sensor object positioning and identification method for detecting at least one object in a space by using cooperation of the image sensing devices (Ptitsyn: Abstract.), and the method includes: 
periodically receiving raw data of a plurality of images sensed by the image sensing devices (Ptitsyn: Paras. [0050], [0057]-[0058] disclose receiving video data from video cameras.); 
performing an object bounding box defining process on raw data of the image sensed by each of the image sensing devices (i.e., five cameras) to generate at least one bounding box of at least one of the at least one object (i.e., generating bounding box for at least one person), and performing a first inference process and a second inference process on each said bounding box to generate a grid code and an attribute vector respectively, and storing the grid code and the attribute vector in a memory in a related manner (Ptitsyn: Fig. 3 & Paras. [0010], [0042], [0050], [0052], [0070] disclose generating bounding box for at least one person and using a generated index record that includes the bounding box to generate object symbols and motion parameters related to the object that are stored in memory.); and 
performing a third inference process on plural combined data sets of the grid code and the attribute vector deduced from the images of the image sensing devices to map at least one combined data set of the combined data sets determined to belong to a same identity to a local area (i.e., map regions) on a reference plane (i.e., map or map’s reference grid) of the space (Ptitsyn: Figs. 3-4, 6 & Paras. [0034], [0038], [0051]-[0052], [0070] disclose mapping combined index records that include data related to object identities, trajectories, and motion parameters [i.e., combined data set] that are projected onto a map on a map’s reference grid.);
wherein the first inference process includes: dividing the reference plane (i.e., map) into a plurality of grids (i.e., areas) and setting a plurality of different grid codes (i.e., A1, A2, B1, B2, C1, C2) for the grids, performing a central-point calculation on one said bounding box to find a projection point (i.e., map coordinates) on the reference plane (i.e., map), and using a look-up table (i.e., index record) to find a corresponding said grid code (i.e., A1, A2, B1, B2, C1, C2) for the projection point (Ptitsyn: Fig. 6 & Para. [0070] disclose dividing the map into a plurality of areas and setting a plurality of different grid codes (A1, A2, B1, B2, C1, C2) for the grids to locate either map coordinates or reference to the mapped area or to another object on the map using an index record that corresponds with a grid code [e.g., A1, A2, B1, B2, C1, C2].); 
the second inference process includes: (Ptitsyn: Fig. 3 & Paras. [0010], [0042], [0050], [0052], [0070] disclose generating bounding box for at least one person and using a generated index record that includes the bounding box to generate object symbols and motion parameters [i.e., attribute vectors] related to the object that are stored in memory.); and 
the third inference process includes: (Ptitsyn: Fig. 6 & Paras. [0043], [0044], [0069]-[0070] disclose using the index record algorithms to determine the object’s identity, and mapping combined data sets of the grid codes [e.g., A1, A2, B1, B2, C1, C2] and the attribute vectors [i.e., motion parameters/symbols] that corresponds to the object’s identity to the local map region on the reference map.).
However Ptitsyn does not explicitly disclose “… using a first AI module … using a second AI module to perform an identity evaluation calculation on the attribute vector to determine at least one said identity …”.
Further, Morales is in the same field of endeavor and teaches using a first AI module,
using a second AI module to perform an identity evaluation calculation on the attribute vector to determine at least one said identity (Morales: Para. [0010], [0068], [0069] disclose using machine learning to identify the object’s identity based on the shape [i.e., attribute vector] of the object.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ptitsyn and Morales before him or her, to modify the camera mapping algorithm identification system of Ptitsyn to include the AI performing identity calculations feature as described in Morales. The motivation for doing so would have been to improve object analysis by providing prediction techniques that enable robust physics-based modeling algorithms that increase prediction accuracy.   
  
As per claims 7-10, the claims recite analogous limitations to claims 2-5 above, and
is/are therefore rejected on the same premise.
 
	As per claim 11, Ptitsyn-Morales disclose the space-based cross-sensor object positioning and identification system as disclosed in claim 6, wherein the main information processing device is selected from a group consisting of a cloud server, a local server and a computer device (Ptitsyn: Claim 5 & Para. [0001] disclose the main information processing device is a computer or cloud server.).

	As per claim 12, Ptitsyn-Morales disclose the space-based cross-sensor object positioning and identification system as disclosed in claim 6, wherein the image sensing devices communicate with the main information processing device in a wired or wireless manner (Ptitsyn: Claim 5 & Para. [0001], [0088]-[0089] disclose the main information processing device is a computer or cloud server and communicates with the cameras on local or global networks and can be displayed to the user live which means communicating in either a wired or wireless manner.).










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 04-06-2022